In a negligence action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Nassau County (Velsor, J.), dated December 19, 1984, which denied its motion pursuant to CPLR 3212 for summary judgment dismissing the complaint based upon lack of written notice of an alleged pothole condition.
Order affirmed, with costs.
The defendant concedes that it owned and maintained the roadway involved. Upon a review of the papers, including the verified complaint, which alleges that the defendant performed roadwork in the area, and the photographs annexed to the affirmation of the plaintiffs’ attorney in opposition, we conclude that Special Term correctly determined that there is a triable issue with regard to whether the defendant created the pothole which is alleged to be the cause of the plaintiff’s injury. Mangano, J. P., Gibbons, Weinstein, Eiber and Spatt, JJ., concur.